Citation Nr: 1740276	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  13-09 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for bilateral hearing loss with residuals of a left eardrum perforation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to September 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The April 2012 rating decision found that new and material evidence had not been received to reopen the claim of entitlement to service connection for bilateral hearing loss with a perforated eardrum.  A notice of disagreement was received in December 2012, a statement of the case that also declined to reopen the claim was issued in February 2013, and a substantive appeal was received in February 2013.

In February 2016, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.

A May 2016 Board decision found that new and material evidence had been received to reopen the claim, and the Board then remanded this case for additional development.  The case has been returned for further appellate review.


FINDING OF FACT

A bilateral hearing loss disability was not demonstrated in service or within one year of separation from service, and a preponderance of the competent evidence on the question of a medical nexus between any current bilateral hearing loss and service weighs against the claim.




CONCLUSION OF LAW

A bilateral hearing loss disability was not incurred in or aggravated by the Veteran's military service, nor may such a relationship be presumed.  38 U.S.C.A. §§ 1110, 1111, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duty to notify was satisfied by letters that were sent to the Veteran in December 2011 and April 2014.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

All relevant, obtainable evidence has been associated with the claims file to fulfill VA's duty to assist.  38 U.S.C.A. § 5103A.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.   38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).

To establish a right to compensation for a present disability, a veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, or nexus, between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for listed chronic diseases, such as sensorineural hearing loss, if such are shown to have been manifested to a compensable degree within a presumptive period (usually one year) following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  See Fountain v. McDonald, 27 Vet. App. 258, 274-75 (2015).

In the case at hand, there is no dispute that the Veteran has a current hearing loss disability.  (See May 2014 VA examination report.)  Nor is there a dispute that the Veteran suffered a perforated left eardrum during service.  (See September 1970 physical profile record.)  There is, however, disagreement as to whether the Veteran's current hearing loss disability is etiologically related to the in-service injury or to acoustic trauma suffered during service.

The September 1970 physical profile record reflects that the Veteran was given a temporary profile for perforation of the left eardrum with severe hearing loss "pending processing of EPTS Medical Separation."  He was directed to be given no assignment involving habitual or frequent exposure to loud noises or firing of weapons.  It was also directed that he be assigned to no duties where good hearing and stability are essential, such as guard duty or driving of military vehicles.  

The Veteran has presented conflicting reports as to the cause of his perforated eardrum.  First, he has reported that he suffered the eardrum perforation as a result of mortar fire in service.  (See May 2014 VA examination report.)  Given, however, that the Veteran was in service for four months, the Board finds that his reports of exposure to mortar fire are inconsistent with his length of service.  Rather, the Board considers the Veteran's reports of having suffered acoustic trauma from having fired weapons with both hands to be consistent with his duties as a trainee.   (See May 2014 VA examination report.)  (The Veteran has not stated that he suffered a perforated left eardrum as a result of this noise exposure.)

Second, the Veteran presented highly detailed testimony at his February 2016 Board hearing in which he described having suffered a left eardrum perforation from diving into a pool.  This testimony is consistent with activities in which the Veteran would have participated as a trainee, and it therefore presents a much more credible account of how he suffered his left eardrum perforation in service.  The Board must therefore conclude that the Veteran suffered a left eardrum perforation while diving into a pool in service, and that his reports of in-service exposure to noise from mortar fire are not credible.

A January 2017 VA examination report notes that the Veteran reported the following post-service noise exposure: working as a truck driver for 40 years, shooting/hunting (right handed), fabricating metal, and listening to loud music.  He reported that he has never used hearing protection.  

The record contains two opinions that address the etiology of the Veteran's current bilateral hearing loss: a May 2014 VA examination report with an August 2014 addendum, and a January 2017 VA examination report.

As discussed in the May 2016 Board remand, the May 2014 VA examination report and August 2014 etiology opinion determined that "it is at least as likely as not that this veteran's hearing loss is the result of military noise exposure."  The Board notes that this opinion was authored by a medical professional who is qualified through education, training, or experience to provide competent medical evidence under 38 C.F.R. § 3.159 (a)(1).  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  This opinion, however, is of limited probative value, as it is based on the erroneous assumption that the Veteran suffered acoustic trauma due to mortar fire in service.  The Board further notes that the Veteran would subsequently tell the January 2017 VA examiner that he had significant post-service noise exposure without the use of hearing protection, which is information that was not taken into account in the August 2014 etiology opinion.  Furthermore, this opinion mentions but does not address that the Veteran's hearing was within normal limits when tested by a VA examiner within one year of his separation from service.  (See March 1971 VA examination report audiogram.)  

The January 2017 VA examiner opined that the Veteran's hearing loss in both ears is not related to or caused by an event or acoustic trauma from exposure to hazardous noise in service, nor is it related to his perforated eardrum in service.  The examiner noted that the Veteran entered service with normal hearing and had normal hearing through 1971.  Puretone tests did not change more than expected due to natural progression, so there was no in-service aggravation.  The examiner noted that the Veteran did not complain of hearing loss until 4 plus decades after service, and that he had worked as a truck driver for 40 years, hunted, did metal fabrication, and listened to loud music.  She found it more likely than not that age and civilian or recreational events since service are related to his hearing loss.  She noted that the Veteran's lay statements do not agree with his medical records, noting that he has denied hearing loss until 2013.  She noted that the Veteran's hearing loss is sensorineural, so it would not be related to an in-service eardrum perforation.  She also noted that a perforated eardrum is an acute and transitory condition that has healed and shows no residual effects.

This opinion is highly probative in that it was authored by a medical professional who is qualified through education, training, or experience to provide competent medical evidence under 38 C.F.R. § 3.159 (a)(1).  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  It is based on review of the claims file and contains a rationale that explains the basis of this opinion with reference to the facts of the Veteran's case and a detailed presentation of the pertinent medical literature.  The Board must therefore assign more probative weight to the January 2017 opinion than to the August 2014 opinion.

The only remaining contrary opinion comes from the Veteran himself.  The Board recognizes that there are instances in which a layperson may be competent to offer testimony on medical matters, such as describing symptoms observable to the naked eye or even diagnosing simple conditions.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board finds, however, that the questions posed by this claim are of such complexity as to require that individuals who provide competent medical evidence on this matter possess a level of expertise that a layperson simply does not possess.

The Board has considered the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, the claim is not in equipoise.  See 38 U.S.C.A.  § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Accordingly, the claim must be denied.



ORDER

Entitlement to service connection for bilateral hearing loss with residuals of a left eardrum perforation is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


